          Case 3:19-cv-01905-JD Document 169 Filed 01/25/21 Page 1 of 2



 1 IRELL & MANELLA LLP
   Michael D. Harbour (298185)
 2 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 3 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 4 Email: mharbour@irell.com

 5 Counsel for Non-Party
   FORTRESS INVESTMENT GROUP
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11 UNILOC 2017 LLC,                               Case No. 3:19-cv-01905-JD

12                   Plaintiff,                   NOTICE OF APPEARANCE OF
                                                  MICHAEL D. HARBOUR ON BEHALF
13              v.                                ON NON-PARTY FORTRESS
                                                  INVESTMENT GROUP LLC
14 APPLE INC.,

15                   Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                               NOTICE OF APPEARANCE
                                                                              Case No. 5:17-CV-05671-BLF

     10909394
          Case 3:19-cv-01905-JD Document 169 Filed 01/25/21 Page 2 of 2



 1              TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

 2 PLEASE TAKE NOTICE THAT the following attorney hereby appears in this action as counsel

 3 of record for non-party Fortress Investment Group LLC:

 4
                Michael D. Harbour (298185)
 5              Irell & Manella LLP
                1800 Avenue of the Stars, Suite 900
 6              Los Angeles, California 90067-4276
                Telephone: (310) 277-1010
 7              Facsimile: (310) 203-7199
                Email: mharbour@irell.com
 8

 9              Please serve copies of all notices and documents issued by the Court or filed by the parties

10 upon the above-listed attorney.

11

12        Dated: January 25, 2021                        Respectfully submitted,

13

14                                                       IRELL & MANELLA LLP

15

16

17                                                       By:     /s/ Michael D. Harbour
                                                               Counsel for Non-Party
18                                                             FORTRESS INEVSTMENT GROUP LLC

19

20

21

22

23

24

25

26

27

28
                                                                                           NOTICE OF APPEARANCE
                                                                                          Case No. 5:17-CV-05671-BLF

     10909394                                           -1-
